Concurring Opinion by
Judge Crumlish, Jr.:
I agree with the majority that the rezoning here involved does not constitute “spot zoning.” I think, *131however, that the validity of this rezoning is much more apparent than that which was the subject of dispute in St. Vladimir’s Ukrainian Orthodox Church v. Fun Bun, Inc. and Zoning Board of Adjustment, 3 Pa. Commonwealth Ct. 394, 283 A. 2d 308 (1971), wherein I dissented.
First of all, the location of this and neighboring properties as detailed in the record and in the majority opinion shows that the character of the area in general is decidedly more commercial than was the case in Fun Bun. This rezoning was truly a natural extension of the existing business district to include this property. Upper Darby Township Appeal, 413 Pa. 583, 198 A. 2d 538 (1964).
Secondly, and perhaps of greater significance, the rezoning in this case was effected in accordance with the comprehensive plan which called for ultimate development of this area of the business district. See Concurring Opinion of Mr. Justice Roberts in Mulac Appeal, 418 Pa. 207, 212, 210 A. 2d 275, 278-79 (1965). As noted in my Dissent in Fun Bun, there was no evidence to indicate that the property there was rezoned in accordance with a comprehensive plan. This I consider to be of utmost importance in the consideration of this kind of case.
In summary, I agree that the protesters here have not shown this zoning ordinance to be clearly arbitrary and unreasonable having no substantial relation to the public health, safety, morals or general welfare. Bidwell v. Zoning Board of Adjustment and Chatham College and City of Pittsburgh, 4 Pa. Commonwealth Ct. 327, 286 A. 2d 471 (1972).